1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GREGORY ELL SHEHEE,                              )   Case No.: 1:14-cv-00706-DAD-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                            FOR COPY OF HIS DEPOSITION
                                                      )   TRANSCRIPT
14                                                    )
     REDDING, et al.,
                                                      )   [ECF No. 149
15                   Defendants.                      )
                                                      )
16                                                    )

17          At the time this action was filed, Plaintiff Gregory Ell Shehee was a civil detainee proceeding

18   pro se in a civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion for a copy of his deposition transcript, filed

20   May 17, 2019.

21          Federal Rule of Civil Procedure 30 provides that when paid reasonable charges, the deposition

22   officer must furnish a copy of the transcript or recording to any party or the deponent. Fed. R. Civ. P.

23   30(f)(3). In addition, there is no statutory requirement for the government to provide a litigant

24   proceeding in forma pauperis with copies of a deposition transcript. See 28 U.S.C. § 1915(d); see also

25   Whittenberg v. Roll, No. 2:04-cv-2313 FCD JFM, 2006 WL 657381 at *5 (E.D. Cal. Mar. 15, 2006)

26   (denying plaintiff’s motion to compel defendant to provide him with a copy of the deposition
27   transcript free of charge).

28   ///

                                                          1
1              Plaintiff’s motion for a complimentary copy of the deposition transcript must be denied. As

2    stated above, the Court cannot order the court reporter, defense counsel, or defendants, to provide

3    Plaintiff a copy of the deposition transcript free of charge. Plaintiff must obtain the deposition

4    transcript from the officer before whom the deposition was taken on September 17, 2018. See Boston

5    v. Garcia, No. 2:10-cv-1782 KJM DAD, 2013 WL 1165062 at *2 (E.D. Cal. Mar. 20, 2013) (denying

6    plaintiff’s request for a court order directing the defendant to provide him with a copy of his

7    deposition transcript). Accordingly, Plaintiff’s request a free copy of the deposition transcript is

8    denied.

9
10   IT IS SO ORDERED.

11   Dated:      June 11, 2019
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
